               Case 3:20-cv-09284-CRB Document 24 Filed 06/17/21 Page 1 of 3




 1
      ARIANNA DEMAS (pro hac vice)
 2    AMERICAN CIVIL LIBERTIES UNION FOUNDATION
      125 Broad Street, 18th Floor
 3    New York, NY 10004
      Telephone: 212-549-2500
 4    Fax: 212-549-2652
      ademas@aclu.org
 5
      JENNIFER STISA GRANICK (CA Bar No. 168423)
 6    AMERICAN CIVIL LIBERTIES UNION FOUNDATION
      39 Drumm Street
 7    San Francisco, CA 94111
      Telephone: 415-343-0758
 8    Fax: 415-255-1478
      jgranick@aclu.org
 9
      JACOB A. SNOW (CA Bar No. 270988)
10    AMERICAN CIVIL LIBERTIES UNION
      FOUNDATION OF NORTHERN CALIFORNIA
11    39 Drumm Street
      San Francisco, CA 94111
12    Telephone: 415-621-2493
      Fax: 415-255-1478
13    jsnow@aclunc.org

14    Attorneys for Plaintiff

15
                                      UNITED STATES DISTRICT COURT
16
                                   NORTHERN DISTRICT OF CALIFORNIA
17
                                          SAN FRANCISCO DIVISION
18

19   AMERICAN CIVIL LIBERTIES UNION                      Case No. 3:20-cv-09284-CRB
     FOUNDATION,
20                                                       STIPULATION & [PROPOSED] ORDER
             Plaintiff,                                  REGARDING DISMISSAL OF DEFENDANT
21                                                       DEPARTMENT OF JUSTICE INSOFAR AS IT
        v.                                               STANDS IN FOR THE OFFICES OF THE
22                                                       INSPECTOR GENERAL AND INFORMATION
     DEPARTMENT OF JUSTICE and FEDERAL                   POLICY
23   BUREAU OF INVESTIGATION,

24           Defendants.

25
             The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil Procedure
26
     41(a)(1)(A)(ii), hereby stipulate to the dismissal of Defendant Department of Justice (“DOJ”) insofar as
27
     it stands in for two of its components, the Office of the Inspector General (“OIG”) and the Office of
28
     STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL OF DEFENDANT DOJ ON BEHALF OF OIG
     & OIP
     NO. 3:20-CV-09284-CRB                  1
              Case 3:20-cv-09284-CRB Document 24 Filed 06/17/21 Page 2 of 3




 1 Information Policy (“OIP”), a component of DOJ designated to process FOIA requests on behalf of the

 2 Office of the Attorney General (“OAG”). Such dismissal of OIG and OIP shall be with prejudice, with

 3 each side to bear its own costs and fees.

 4

 5                                                       Respectfully submitted,

 6 Dated: June 16, 2021                                  /s/ Arianna Demas
 7                                                       Arianna Demas (pro hac vice)
                                                         American Civil Liberties Union Foundation
 8                                                       125 Broad Street, 18th Floor
                                                         New York, NY 10004
 9                                                       Telephone: 212-549-2500
                                                         Fax: 212-549-2652
10
                                                         ademas@aclu.org
11
                                                         Jennifer Stisa Granick
12                                                       American Civil Liberties Union Foundation
                                                         39 Drumm Street
13                                                       San Francisco, CA 94111
                                                         Telephone: 415-343-0758
14
                                                         Fax: 415-255-1478
15                                                       jgranick@aclu.org

16                                                       Jacob Snow
                                                         American Civil Liberties Union Foundation of
17                                                       Northern California
                                                         39 Drumm Street
18
                                                         San Francisco, CA 94111
19                                                       Telephone: 415-621-2493
                                                         Fax: 415-255-1478
20                                                       jsnow@aclunc.org
21                                                       Attorneys for Plaintiff
22

23 Dated: June 16, 2021                                  STEPHANIE M. HINDS
                                                         Acting United States Attorney
24
                                                         /s/ Jevechius D. Bernardoni
25                                                       Jevechius D. Bernardoni
                                                         Assistant United States Attorney
26

27
   *In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of perjury
28 that all other signatories have concurred in the filing of this document.
     STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL OF DEFENDANT DOJ ON BEHALF OF OIG
     & OIP
     NO. 3:20-CV-09284-CRB                  2
             Case 3:20-cv-09284-CRB Document 24 Filed 06/17/21 Page 3 of 3




 1                                         [PROPOSED] ORDER

 2         Upon consideration of the parties’ stipulation, and good cause appearing therefore, it is hereby

 3 ORDERED that the stipulation is hereby GRANTED.

 4

 5         IT IS SO ORDERED.

 6 Dated: ________________________
            June 17, 2021
 7                                      ______________________________________

 8                                      THE HONORABLE CHARLES R. BREYER

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL OF DEFENDANT DOJ ON BEHALF OF OIG
     & OIP
     NO. 3:20-CV-09284-CRB                  3
